Title: To Thomas Jefferson from George Washington, 13 April 1791
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Richmond April 13th. 1791

Your letter of the 2d. came to my hands at this place.—Part of it did as you supposed, and might well suppose, astonished me exceedingly.
I think it not only right that Mr. Carmichael should be furnished with a copy of the genuine letters to Mr. G. Morris, but that Mr. Morris should also know the result of his conferences with the Duke of Leeds at the Court of Madrid.—The contents of my official letters to him you are acquainted with. My private ones were few, and nothing in either of them relative to England or Spain; how it comes to pass therefore that such interpretations as the extracts recite, should be given, he best can account for.
Being hurried, I shall only add that I shall proceed on my Journey to morrow, and from good information have a dreary one before me in some parts thereof.—Yrs. sincerely,

Go: Washington


P.S. The footing upon which you have placed Mr. Carmichael is good.
GW.

